Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
This office action is responsive to RCE filed on 05/25/2022. Claims 1, 6, 8, 13, 15, and 19 are amended. Claims 1, 2, 4-9, 11-16, and 18-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
	


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 8 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 15 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1, 2, 4-9, 11-16, and 18-20 are directed to detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. Specifically, the claims recite connecting, via a transport, a blockchain ledger which interconnects the transport to a plurality of other transports; receiving a plurality of occupant profiles of occupants of the plurality of other transports en-shared by the plurality of other transports via the blockchain ledger; identifying, via the transport, an occupant profile; detecting a service provider within a range of the transport while the transport is travelling along the travel route; querying, via a blockchain smart contract the blockchain ledger to determine whether an occupant profile authorized to accept service exists for the current occupant on the blockchain ledger; in response to determining the occupant profile exists, identifying identifier whether the service provider has previously been authorization to perform service on another vehicle by the occupant based on an identifier of the service provider within the occupant profile on the blockchain ledger; and responsive to identifying the service provider ledger has previously received authorization, automatically displaying service provider-related information with an in-route service offer for the service provider of the transport when the transport is proximate to the service provider and while the transport is travelling along the travel route, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as blockchain network, display device, transport, storage, system, memory, non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the blockchain network, display device, transport, storage, system, memory, non-transitory computer readable medium perform(s) the steps or functions of connecting, via a transport, a blockchain ledger which interconnects the transport to a plurality of other transports; receiving a plurality of occupant profiles of occupants of the plurality of other transports en-shared by the plurality of other transports via the blockchain ledger; identifying, via the transport, an occupant profile; detecting a service provider within a range of the transport while the transport is travelling along the travel route; querying, via a blockchain smart contract the blockchain ledger to determine whether an occupant profile authorized to accept service exists for the current occupant on the blockchain ledger; in response to determining the occupant profile exists, identifying identifier whether the service provider has previously been authorization to perform service on another vehicle by the occupant based on an identifier of the service provider within the occupant profile on the blockchain ledger; and responsive to identifying the service provider ledger has previously received authorization, automatically displaying service provider-related information with an in-route service offer for the service provider of the transport when the transport is proximate to the service provider and while the transport is travelling along the travel route. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a blockchain network, display device, transport, storage, system, memory, non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. As discussed above, taking the claim elements separately, the blockchain network, display device, transport, storage, system, memory, non-transitory computer readable medium perform(s) the steps or functions of connecting, via a transport, a blockchain ledger which interconnects the transport to a plurality of other transports; receiving a plurality of occupant profiles of occupants of the plurality of other transports en-shared by the plurality of other transports via the blockchain ledger; identifying, via the transport, an occupant profile; detecting a service provider within a range of the transport while the transport is travelling along the travel route; querying, via a blockchain smart contract the blockchain ledger to determine whether an occupant profile authorized to accept service exists for the current occupant on the blockchain ledger; in response to determining the occupant profile exists, identifying identifier whether the service provider has previously been authorization to perform service on another vehicle by the occupant based on an identifier of the service provider within the occupant profile on the blockchain ledger; and responsive to identifying the service provider ledger has previously received authorization, automatically displaying service provider-related information with an in-route service offer for the service provider of the transport when the transport is proximate to the service provider and while the transport is travelling along the travel route. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 further describe the abstract idea of A detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 2, 4-9, 11-16, and 18-20.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “India is expected to emerge as the world’s third-largest passenger-vehicle market by 2021.1 It took India around seven years to increase annual production to four million vehicles from three million.2 However, the next milestone—five million—is expected in less than five years. Hitting that mark will depend on today’s rapid economic development continuing, with a projected annual GDP growth rate of 7 percent through 2020,3 ongoing urbanization, a burgeoning consuming class, and supportive regulations and policies. With this growth in mind, we set out to build a perspective on the trends shaping the Indian market, the value proposition for the automobile industry in India, and imperatives for winning in the market. This article explores all three.”.
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# WO0075911A1 teaches similar invention which describes An in-vehicle (10) promotions system and a method for distributing promotions information. A system is installed in a vehicle (1) able to display promotions information from stores (2) or other businesses subscribing to the system. When the vehicle is driven within a certain proximity (3) of the store, the promotions information, which may include coupons, is automatically displayed. The system may also include a printer for printing the promotions or other information either on demand or automatically. The position of the vehicle may be monitored with a GPS or Loran receiver and the promotions information displayed when the system finds the position of the vehicle to be within a defined range of a store with which the promotions information is associated. The store may also transmit the coupon information which is received by the in-vehicle system when the vehicle comes within a defined transmitting range of the store).

Response to Arguments
7.	Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider does not add technical improvement to the abstract idea. The recitations to “blockchain network, display device, transport, storage, system, memory, non-transitory computer readable medium
” perform(s) the steps or functions of connecting, via a transport, a blockchain ledger which interconnects the transport to a plurality of other transports; receiving a plurality of occupant profiles of occupants of the plurality of other transports en-shared by the plurality of other transports via the blockchain ledger; identifying, via the transport, an occupant profile; detecting a service provider within a range of the transport while the transport is travelling along the travel route; querying, via a blockchain smart contract the blockchain ledger to determine whether an occupant profile authorized to accept service exists for the current occupant on the blockchain ledger; in response to determining the occupant profile exists, identifying identifier whether the service provider has previously been authorization to perform service on another vehicle by the occupant based on an identifier of the service provider within the occupant profile on the blockchain ledger; and responsive to identifying the service provider ledger has previously received authorization, automatically displaying service provider-related information with an in-route service offer for the service provider of the transport when the transport is proximate to the service provider and while the transport is travelling along the travel route. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “blockchain network, display device, transport, storage, system, memory, non-transitory computer readable medium
” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of detecting by a transport a service provider within a range of the transport and displaying information based on the proximate of the transport to the service provider. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621